DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2,4,6-11,14 and 18-20 are allowed. As to claims 1 and 10, references UDBapp, Malamud, Holmes, BuildLineup.com, Niantic have been made of record as teaching a system for a group formation viewer application for practicing group formations for a group activity using augmented reality, the system comprising: a computing device having a display screen; one or more memory; and one or more processors configured to: select a group formation data file on the single computing device; display one or more formations contained in the group formation data file in a top- down view or an augmented reality view responsive to a selection from a user; if the top-down view is selected, displaying the top-down view further comprising: display a virtual practice location; display graphical symbols that represent a position for each group member in a selected formation from the group formation data file in the virtual practice location; display each position of the user for the selected formation in the top- down view in relation to a position for the other group members in the virtual practice location; and provide options for multiple backgrounds in the top-down view that are selectable that display each position of the user and display each position of other members of the selected formation.
However, none of the prior art teaches or suggests a system for a group formation viewer application for practicing group formations for a group activity using augmented reality, the system comprising: select a group formation data file on the single computing device; display one or more formations contained in the group formation data file in augmented reality view responsive to a selection from a single user using the single computing device; if the augmented reality view is selected, display the augmented reality view further comprising: Page 2 of 16Application No.:17/221,054display a positional graphical indicator for each position associated with the single user for the selected formation in the augmented reality view in the real user environment, wherein the single user is enabled to practice each step of the selected formation in any real user environment using the augmented reality view, wherein the group data formation file stores and displays positional graphical indicators of each group member without using geolocation or location based systems to display a position of each group member in the augmented reality view on the single computing device for the single user; display a 3D model or other symbol representing a position for each group member in the group formation, wherein the 3D model or other symbol is superimposed over the real world environment on the display screen of the single computing device, further comprising, displaying the 3D model or other symbol representing each group member upon panning in any direction; display pathing information containing instructions how to proceed to a next position, wherein the pathing information comprise instructions for transitions and specific movements from a first position to a second position in the group formation; and toggle between the augmented reality view and the top-down view in response Page 3 of 16Application No.:17/221,054to a selection from the single user, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616